Citation Nr: 1456424	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at a Travel Board hearing with the undersigned in September 2013.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than the transcript from the aforementioned Travel board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he received hearing aids from the VA Medical Center (VAMC) in Alexandria, Louisiana in 2008.  He also stated that he had an audiogram at the Alexandria VAMC in 2013.  A review of the claims file shows the Veteran's most recent VA treatment records are dated from March through April 2008.  On remand, the AOJ must attempt to obtain all outstanding VA treatment records, to include records from the Alexandria VAMC from 2008, forward.

Next, the Veteran's last VA audio examination occurred in April 2009.  At the September 2013 hearing, the Veteran specifically testified that his hearing loss has worsened since 2008 or 2009 (see page 10 of hearing transcript).  


The Veteran's representative also argued there was an "unusual disability picture" present, in effect raising the question of entitlement to an extraschedular rating.  The RO should consider this on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include records from 2008 to the present, from the VAMC in Alexandria, Louisiana. All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss, to include appropriate findings regarding any functional impairment.

3.  Thereafter, readjudicate the Veteran's claim, including entitlement to an extraschedular rating, as raised by the representative at the Board hearing.

If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



